      Case 2:20-cv-00601-KJM-AC Document 7 Filed 10/15/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MONA YOUNIS,                                        No. 2:20-cv-00601-KJM-AC
11                        Plaintiff,
12            v.                                          ORDER
13    SALVATION ARMY, and DOES 1-100,
      inclusive,
14
                          Defendants.
15

16

17                   On April 7, 2020, the court granted the parties’ stipulation to stay this case

18   pending the resolution of the parties’ arbitration. See Order, ECF No. 6, at 2. The court also

19   directed the parties to file a joint status report by June 6, 2020, or earlier if the outcome of

20   arbitration proceedings was completed. Id. The parties have not filed a joint status report, and

21   plaintiff has taken no further action to complete litigation of this case.

22                   IT IS THEREFORE ORDERED that plaintiff and defendant show cause within

23   fourteen days of the date of this order why this case should not be dismissed for failure to follow

24   court orders. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992), as amended (May 22,

25   1992) (dismissal of case not abuse of discretion when district court warns party that failure to

26   obey court orders will result in dismissal).

27   DATED: October 14, 2020.

28
                                                         1
